Order filed November 6, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00784-CV
                                    ____________

                   GLENN HERBERT JOHNSON, Appellant

                                          V.

  HARRIS COUNTY; CITY OF HOUSTON; HOUSTON INDEPENDENT
               SCHOOL DISTRICT;, ET AL, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-71003

                                      ORDER

      Appellant filed an affidavit of indigence in the trial court. Texas Rule of
Appellate Procedure 20.1(b)(1) provides that when a statement of inability to afford
payment of costs was filed in the trial court, the party’s indigence status in the trial
court carries forward on appeal.

      The clerk’s record has not been filed in this appeal. This court is unaware
whether the trial court ordered appellant to pay costs pursuant to Texas Rule of Civil
Procedure 145. To determine appellant’s indigent status, we issue the following
order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before November 21, 2018. The partial clerk’s record
shall contain (1) the judgment being appealed; (2) any motion for new trial, other
post-judgment motion, or request for findings of fact and conclusions of law; and
(3) the notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellant’s statement of inability to afford payment of costs; (5) the contest(s) to the
statement, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM